DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 14 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "wherein the classification data is based on an analysis of content and context of the portions of the video module, wherein the content of the video module is determined by the computing device based on the classification data; accessing, by the computing device, historic distraction data; determining, by the computing device, that the viewer is likely to be distracted based on a comparison of the historic distraction data and the content of the video module, wherein the determining the distraction event at the distraction point in the video module comprises determining a predicted distraction event; and presenting, by the computing device, the checkpoint questions to the user immediately prior to the distraction point in the video module” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of George et al. US 2019/0335006 discloses an Various embodiments describe techniques for dynamically customizing structured interactive content for a particular user within a session of an interactive computing environment. Machine-learning techniques are used to establish a behavioral class of each individual user based on user interactions with a diagnostic set of interactive content items during the session. The identified behavioral class is used to customize interactive content 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1, 3-5, 7-19 and 20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481